                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

SCOTT A. MELBY,

                              Plaintiff,                           OPINION AND ORDER
       v.
                                                                         18-cv-177-wmc
                       1
ANDREW M. SAUL,
Commissioner of Social Security,

                              Defendant.


       Under 42 U.S.C. § 405(g), claimant Scott Melby seeks judicial review of a final

decision by the Commissioner of Social Security, which denied his applications for

disability insurance benefits and supplemental security income. Again on appeal, Melby

contends that his moderate limitations in concentration, persistence or pace were

inadequately addressed by the ALJ, arguing that remand with instructions to award benefits

from his alleged onset date of August 1, 2010 through February 21, 2012, is appropriate.

For the reasons addressed below, the defendant’s final decision is affirmed.



                                       BACKGROUND

    A. Procedural Posture

       Melby originally filed applications for disability insurance benefits and

supplemental security income on September 10, 2010. (AR 187, 191.) These applications

were denied by his first administrative law judge on February 21, 2012, following an initial


1
 On June 4, 2019, the Senate confirmed Saul as the Commissioner of Social Security. Roll Call
Vote     116th      Congress      -   1st      Session,      U.S.    Senate    (June   4,   2019),
https://www.senate.gov/legislative/LIS/roll_call_lists/roll_call_vote_cfm.cfm?congress=116&session
=1&vote=00133. Accordingly, the court replaces Nancy A. Berryhill as the defendant here. Fed.
R. Civ. P. 25(d) (“The officer’s successor is automatically substituted as a party.”).
denial on November 16, 2010 and on reconsideration on May 6, 2011. (See AR 37, 47.)

Following exhaustion of the administrative process, Melby appealed to this court arguing

that the ALJ failed to incorporate his moderate limitations in concentration, persistence or

pace into the hypothetical question posed to the vocational expert. On November 18,

2014, the parties stipulated to remand. (AR 628-30.)

       On May 1, 2015, the Appeals Council affirmed the state agency’s conclusion that

Melby had become disabled by February 22, 2012, and remanding for a second ALJ to

reconsider the period before that date, in light of the conclusion that Melby had moderate

difficulties maintaining concentration, persistence and pace, but failed to include

functional restrictions as to pace. (AR 635-36.) Following this remand, a new ALJ denied

Melby’s applications. (AR 528.) Again, the ALJ failed to completely address Melby’s

moderate limitations in concentration, persistence or pace, prompting Melby to appeal to

this court a second time and the parties again agreed to a remand, which the court approved

on May 2, 2017. (AR 1188-90.) This time, the Appeals Council remanded after finding

the second ALJ “again did not fully address pace limitations,” by either expressly including

them in the RFC or explaining why they were not included. (AR 1194-95.)

       After a hearing was held before a third ALJ, Melby’s applications were again denied,

this time in January of 2018. 2 (AR 1088.) Unsurprisingly, Melby also again appealed,

arguing that the ALJ’s hypothetical question to the vocational expert inadequately

accounted for his mental impairments.




2
 The decision was first issued on January 9, 2018, but was then re-issued as amended on January
24, 2018. (See AR 1101-17 (Jan. 12, 2018 Decision); AR 1072-1088 (Jan. 24, 2018 Decision).)

                                              2
   B. Hearing Testimony

       Administrative law judges have now held hearings on Melby’s applications in 2012,

2015, 2016, and 2017. During the 2015 hearing, the second ALJ asked the vocational

expert about a similarly situated hypothetical individual who was precluded from “any fast-

paced” or “high-production jobs” when “there’s a fast pace set by someone else and he has

to keep up with a constant quota demand.” (AR 570-71.) The vocational expert identified

a cashier position as one that would meet those limitations. (AR 571.) With an additional

limitation of “routine, repetitive three- to four-step tasks and instructions and

corresponding stressors,” the vocational expert found that cashiering jobs would remain,

and mail clerk and survey work would also be available.         (AR 572.)    Responding to

claimant’s counsel’s questioning, the expert further opined that an individual who “loses

attention and concentration for up to 15, 20 minutes at a time three or four times a day

such that he gets confused or he forgets his procedure” would fall “outside of competitive

employment.” (AR 576-77.)

       In 2016, an independent medical expert, Dr. Lace, opined that the restriction to

“routine, repetitive tasks” addressed concerns about concentration, persistence and pace

because “more complicated tasks generally require[,] from a psychological standpoint,

more ability to focus and concentrate.”       (AR 584-85.)     At that hearing, the ALJ’s

hypothetical included limitations to: “routine, repetitive tasks; brief, superficial contacts

with others.” (AR 590.) The hypothetical made no reference to “nonproduction pace” or

the limitation of “simple” tasks. (See AR 1078.) The vocational expert opined that such a

hypothetical individual could work as a bench assembler or an inspector/hand packager.


                                             3
(AR 590-91.)

       In contrast, at the most recent hearing, the vocational expert was asked about “a

hypothetical individual of the Claimant’s age,” with specific limitations, including only

performing “simple, routine tasks at a nonproduction pace.” (AR 1140-41.) With these

limitations, the expert identified available work as a bench assembler, electronics worker,

or molding machine tender. (AR 1141.)



   C. ALJ’s Decision

      In the final January 2018 decision, Administrative Law Judge Micah Pharris began

by noting that Melby’s applications were before him following remand from this court and

direction from the Appeals Council to analyze the pace limitation, further explaining that

“the Appeals Council found the residual functional capacity either did not sufficiently

address the moderate pace limitation or that the linkage between the limitation and the

part b finding was not sufficiently articulated.” (AR 1072.) The ALJ found that Melby

had a moderate limitation in concentration, persistence or pace, noting: Melby’s testimony

that he had trouble concentrating; his activities suggesting “good concentration,

persistence, and pace”; and support from “the medical expert’s opinion and additional

records.” (AR 1077.)

       Addressing the issue of concentration, persistence or pace, the ALJ noted that

“claimant reported no difficulty concentrating, understanding, following instructions,

remembering, or completing tasks.” (AR 1080.) Likewise, the ALJ found Melby had “at

least fair concentration persistence and pace,” explaining that “the moderate finding is

made to give the claimant every benefit of the doubt” because his depression was
                                            4
documented in the record and “depression can affect motivation and increase

distractibility.”3 (Id.) The ALJ went on to find that any limitation in concentration,

persistence or pace was accommodated in the following ways:

       1) Because “unskilled work is easier to perform at a given rate than skilled or
          semiskilled work,” the “limitation to simple routine tasks, or unskilled work,
          inherently addresses some aspect of pace-based limitations.”

       2) The “limitation within the unskilled work arena to jobs not done at a production
          pace eliminates assembly-line-type jobs and other jobs that require an[]
          individual to maintain pace at a consistent level commensurate with their peers”
          and “allows for fluctuations in pace throughout the duty day and independent
          work so long as daily quotas are generally met.”

       3) The identified positions “are much more simple” and “require significantly less
          ability to maintain persistence and pace” as compared to “the claimant’s past
          work, particularly the bookkeeping and management portions of that work”
          and could be “done independently.”

(AR 1080-81.)

       In particular, the ALJ relied heavily on an interrogatory response from Dr. Lace,

who opined that Melby had “average concentration and task completion” and a moderate

limitation in concentration, persistence, or pace for the period beginning in March 2012.

(AR 1085.) At the September 2015 hearing, Dr. Lace also “assessed the same limitations”

for the relevant time period. (Id.) The ALJ explained:

               Dr. Lace testified his limitation of the claimant to routine,
               repetitive tasks accommodates for difficulties in concentration,
               persistence, and pace. . . . He indicated that more complicated
               tasks generally require a greater ability to focus and
               concentrate from a psychological standpoint [so that] limiting
               the claimant to simple, routine tasks at a nonproduction pace,
               requires a lesser degree of concentration, persistence, and pace,

3
  The ALJ noted, however, that Melby was only diagnosed with depression in November 2011 --
three months before the relevant period ended -- and that his depression “does not support
limitations greater than those provided in the residual functional capacity,” including “no additional
limitation . . . in concentration, persistence, or pace.” (AR 1084 (emphasis added).)

                                                  5
              and sufficiently accommodates for any deficits in these areas.
              I specifically provided the limitation to nonproduction pace to
              accommodate for the claimant’s limitations in pace, and in
              accordance with the Appeals Council’s order.
                                        *     *       *
              I find that Dr. Lace’s analysis and testimony addresses the
              claimant’s difficulties in concentration, persistence, and pace,
              and the specific limitation to nonproduction pace jobs further
              addresses any deficits in the claimant’s pace. The claimant
              continued to work in his carpet cleaning business during the
              relevant time period which supports an ability to maintain
              concentration, persistence, and pace.

(AR 1085-86.) Accordingly, the ALJ concluded that Melby had the residual functional

capacity to perform light work, with limitations, including only “simple, routine tasks at a

nonproduction pace,” and was not disabled during the period of August 1, 2010, through

February 21, 2012. (AR 1078, 1088.)



                                        OPINION

       Melby raises only one, albeit reoccurring, issue on appeal: Did the ALJ inadequately

incorporate Melby’s moderate limitations in pace? He contends that the answer is still

“yes” because:   (1) the ALJ inadequately followed the Appeals Council’s direction to

consider pace; and (2) the ALJ’s finding that “the specific limitation to nonproduction pace

jobs further addresses any deficits in the claimant’s pace” was inadequately explained. The

court disagrees on both counts.

       Melby begins by noting the great similarity between the September 21, 2016, ALJ

decision and the one currently on appeal, contending that the major difference is the

addition of language “the specific limitation to nonproduction pace jobs further addresses

any deficits in the claimant’s pace.” (Opening Br. (dkt. #9) 15.) This, Melby contends,


                                             6
is inadequate in light of the impartial medical expert’s opinion that Melby had “moderate

to serious” limitations in pace and the ALJ’s failure to explain the conclusion that

“nonproduction pace” work accounted for this limitation. (Id. at 15-16.)

       Claimant is correct that the excerpted language in his brief is substantially similar

to that in the September 2016 ALJ decision.         (Compare AR 526 with AR 1085-86.)

However, claimant’s argument ignores altogether the earlier portion of the current ALJ

decision that further discusses the incorporation of Melby’s moderate limitation in

concentration, persistence, or pace into the ALJ’s reformulation of his RFC. In particular,

recognizing that Melby enjoys reading, watching television and gardening, the ALJ notes

that Melby “doesn’t really show ANY limitations to concentration, persistence, or pace”

based on his activities of daily living and the objective findings, justifying the moderate

limitation adopted to account for Melby’s depression. (AR 1080.) The ALJ adds that

under the regulations, “moderate” means that functioning is “fair” and that “claimant has

at least fair concentration persistence and pace” based on his ability to engage in those

activities. (Id.) Next, the ALJ explains that the limitations for simple, routine, non-

production tasks were meant to address aspects of “pace-based limitations,” especially

because “no production pace work allows for fluctuations in pace throughout the duty

day.” (Id.) Likewise, the ALJ noted that the bench assembler, electronics worker or

molding machine tender positions “require significantly less ability to maintain persistence

and pace than claimant’s other daily activities.” (AR 1080-81.) This is sufficient to address

any remaining concerns regarding the ALJ’s consideration of Melby’s pace limitations.

       To the extent that claimant still contends that the ALJ inadequately outlined those


                                             7
limitations in the hypothetical for the vocational expert, this contention also lacks merit.

To the contrary, the ALJ identified specific limitations “to simple, routine tasks at a

nonproduction pace.” Moreover, the vocational expert explained that the identified jobs

could be performed “at stationary work area, not on a rapid conveyor belt or assembly line

and the person is largely working independently,” such that “as long as people are meeting

minimum production quotas over the course of an entire day they can essentially work at

their own pace.” (See AR 1140-42.) Accordingly, there is no basis to remand further nor

to direct an award of additional benefits.



                                             ORDER

       IT IS ORDERED that the decision of defendant Andrew M. Saul, Commissioner of

Social Security, denying Scott Melby’s application for disability insurance benefits and

supplemental security income for the period from August 1, 2010, to February 21, 2012,

is AFFIRMED. The clerk’s office is directed to enter judgment, and close this case.

       Entered this 9th day of July, 2019.

                                             BY THE COURT:

                                             /s/
                                             __________________________________
                                             WILLIAM M. CONLEY
                                             District Judge




                                               8
